DETAILED ACTION

The instant application having application No 17/324910 filed on 07/02/2021 is presented for examination by the examiner.
Claims 2-21 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent Application No. 16788652, 16111074 (hereafter Patent Application 11018983, 10567293).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on mapping the packets to a plurality of segments by matching an identifier of each of the packets to one of the plurality of segments and vice versa.
For claim 2, Patent Application discloses a computer implemented method for ensuring a minimum quality of service between two network nodes, the method comprising: receiving, from a first node of a customer network to an ingress node of a service provider network, packets bound for a second node on the customer network that is remote from the first node, wherein the packets include an identifier associated with a traffic type of a plurality of traffic types configured on the customer network;  mapping the packets to a set of segment routing identifiers corresponding to a network path according to the traffic type, the mapping based on the identifier associated with the packets that identifies the traffic type of the packets, wherein the network path is a virtual network within a shared physical network infrastructure of the service provider network and defines a path to the second node through devices in the service provider network that are consistent with one or more quality-of-service (QoS) parameters associated with the identifier corresponding to the traffic type; and  sending the packets via the network path to an egress node with connectivity to the second node according to a quality of service associated with the traffic type identified by the identifier(See Claim 1).
For claim 3, Patent Application discloses determining, by a path computation element, the collection of nodes defining the network path through the shared physical network infrastructure calculating the paths through the network; and combining the segment routing identifiers associated with the nodes of the collection to create the set of segment routing identifiers for the network path (See Claim 1 and 2). 
For claim 4, Patent Application discloses the packets further include an identifier associated with a virtual network overlay associated with the customer network (See Claim 1).
For claim 5, Patent Application discloses providing to the customer network: an application programming interface adapted to receive a set of identifiers each corresponding to a traffic type of a plurality of traffic types and a mapping of each traffic type identifier to one or more Quality of Service (QoS) service levels (See Claim 2). 
For claim 6, Patent Application discloses determining, by a path computation element and based on the mapping received from the customer network, a collection of nodes defining the network path through the shared physical network infrastructure calculating the paths through the network; and combining the segment routing identifiers associated with the nodes of the collection to create the set of segment routing identifiers for the network path (See Claim 1 and 4).
For claim 7, Patent Application discloses the identifier is a scalable group tag included within a network service header (NSH) of the packets that identifies the traffic type and quality of service parameters for the packets (See Claim 4).
For claim 8, Patent Application discloses the quality of service comprises one or more parameters associated with delay, throughput, bandwidth, latency, or loss characteristics associated with the traffic type (See Claim 5).
For claim 9, Patent Application discloses the quality of service is associated with one or more parameters of a service level agreement, and wherein a segmentation overlay comprising the network path is based on the one or more parameters of the service level agreement and the network: path is a desired logical overlay path associated with a VXLAN Network identifier (VNI) (See Claim 7). 
For claim 10, Patent Application discloses a non-transitory computer-readable medium comprising instructions stored thereon, the instructions executable by one or more processors to perfom1 a computer implemented method for ensuring a minimum quality of service between two network nodes, the instructions to receive, from a first node of a customer network to an ingress node of a service provider network, packets bow1d for a second node on the customer network that is remote from the first node, wherein the packets include an identifier associated with a traffic type of a plurality of traffic types configured on the customer network; map the packets to a set of segment routing identifiers corresponding to a network: path according to the traffic type, the mapping based on the identifier associated with the packets that identifies the traffic type of the packets, wherein the network path is a virtual network within a shared physical network infrastructure of the service provider network and defines a path to the second node through devices in the service provider network that are consistent with one or more quality-of-service (QoS) parameters associated with the identifier corresponding to the traffic type; and 
send the packets via the network path to an egress node with connectivity to the second node according to a quality of service associated with the traffic type identified by the identifier (See Claim 8).
For claim 11, Patent Application discloses the non-transitory computer-readable medium of claim 10, Wherein the instructions are further operative to receive from a path computation engine the set of segment routing identifiers created by detem1ining, by the path computation element, a collection of nodes defining the network path through the shared physical network infrastructure calculating the paths through the network; and combine the segment routing identifiers associated with the nodes of the collection to create the set of segment routing identifiers for the network path(See Claim 8 and 9). 

For claim 12, Patent Application discloses the packets further include an idemifi.er associated with a virtual network overlay associated with the customer network (See Claim 11). 
For claim 13, Patent Application discloses the identifier is a scalable group tag included within a network service header (NSH) of the packets that identifies the traffic type and quality of service parameters for the packets (See Claim 11).
For claim 14, Patent Application discloses the quality of service comprises one or more parameters associated with delay, throughput, bandwidth, latency, or loss characteristics associated with the traffic type (See Claim 12).
For claim 15, Patent Application discloses the quality of service is associated with one or more parameters of a service level agreement, and wherein a segmentation overlay comprising the network path is based on the one or more parameters of the service level agreement and the network path is a desired logical overlay path associated with a VXLAN Network identifier (VNl) (See Claim 14). 
For claim 16, Patent Application discloses a system for ensuring a minimum quality of service between two network nodes, the system comprising: one or more processors: and a communication interface coupled to the one or more processors, wherein the communication interface is configured to communicate with a local node and a remote node on a customer network, and wherein the one or more processors are configured to perform operations comprising receiving, from a first node of a customer network to an ingress node of a service provider network, packets bound for a second node on the customer network that is remote from the first node, wherein the packets include an 1dentifier associated with a traffic type of a plurality of traffic types configured on the customer network; mapping the packets to a set of segment routing identifiers corresponding to a network path according to the traffic type, the mapping based on the identifier associated ,with the packets that identifies the traffic type of the packets, wherein the network path is a virtual network; within a shared physical network infrastructure of the service provider network and defines a path to the second node through devices in d-w service provider network that are consistent with one or more quality-of-service (QoS) parameters assoc1ated with the identifier corresponding to the traffic type; and sending the packets via the network path to an egress node w1th connectivity to the second node according to a quality of service associated with the traffic type identified by the identifier(See Claim 15).
For claim 17, Patent Application discloses the one or more processors are further configured to receive from a path computation engine the set of segment routing identifiers created by determining, by the path computation element, a collection of nodes defining the network path through the shared physical network infrastructure calculating the paths through the network; and  combine the segment routing identifiers associated with the nodes of the collection to create the set of segment routing identifiers for the network path(See Claim 15 and 17). 

For claim 18, Patent Application discloses the packets further include an identifier 
associated virtual network overlay associated with the customer network (See Claim 1).
For claim 19, Patent Application discloses the identifier is a scalable group tag 
included within a network service header (NSB) of the packets that identifies the traffic 
type and quality of service parameters for the packets (See Claim 18). 
For claim 20, Patent Application discloses the quality of service comprises one or 
more parameters associated with delay, throughput bandwidth, latency, or loss characteristics associated with the traffic type (See Claim 20).
For claim 21, Patent Application discloses the quality of service is associated with one or more parameters of a service level agreement, and, wherein a segmentation 
overlay comprising the network path is based on the one or more parameters of the 
service level agreement and the network path is a desired logical overlay path associated with a VXLAN Network identifier (VNI) (See Claim 14).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Sternberg et al. (US 20170332421, Nov. 16, 2017) teaches Connecting to Virtualized Mobile Core Networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464